DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted May 24, 2021.  The Applicant waived the right to an interview under the First Action Interview Pilot Program (dated May 24, 2021).  Claims 1, 12, and 18 are amended.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings are withdrawn based upon the amendment submitted May 24, 2021, and incorporated herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20 are drawn to a non-transitory computer-readable storage medium and a system which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 12, and 18 recite identifying members of a population who qualify for one or more health intervention programs, the method comprising: receiving one or more sets of patient population health data, the one or more sets of raw patient population health data received in a plurality of different formats; converting the one or more sets of raw patient data from the plurality of disparate formats to a standard format and grouping the standardized one or more sets of raw patient population health data into one or more high-level domain-specific constructs; executing a first set of high-level clinical logic against the one or more sets of patient population health data to identify one or more members of the population who qualify for the one or more health intervention programs; and, presenting an end-user indication of the one or more members who qualify for the one or more health intervention programs.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by identifying members of a population who qualify for one or more health intervention programs. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “One or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device”, “automatically”, “storing the one or more sets of patient population health data in association with a distributed storage system”, “electronic medical record systems”, “user interface”, “runtime engine”, “batch processing nodes”, and “incremental processing nodes” are additional elements that are recited at a high level of generality (e.g., the “One or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device” performs no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “One or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device” language is incidental to what instructions are executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
[0026] The present invention might be operational with numerous other purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the abovementioned systems or devices, and the like.
[0027] The present invention might be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Exemplary program modules comprise routines, programs, objects, components, and data structures that perform particular tasks or implement particular abstract data types. The present invention might be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules might be located in association with local and/or remote computer storage media (e.g., memory storage devices).
[0028] With continued reference to FIG. 1, the computing environment 100 comprises a computing device in the form of a control server 102. Exemplary components of the control server 102 comprise a processing unit, internal system memory, and a suitable system bus for coupling various system components, including data store 104, with the control server 102. The system bus might be any of several types of bus structures, including a memory bus or memory 
[0029] The control server 102 typically includes therein, or has access to, a variety of non-transitory computer readable media. Computer-readable media can be any available media that might be accessed by control server 102, and includes volatile and nonvolatile media, as well as, removable and non-removable media. By way of example, and not limitation, computer-readable media may comprise nontransitory computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by control server 102. Communication media typically embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of any of the above should also be included within the scope of computer readable media.
[0031] Computer networks 106 comprise local area networks (LANs) and/or wide area networks (WANs). Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets, and the Internet. When utilized in a WAN networking environment, the control server 102 might comprise a modem or other means for establishing communications over the WAN, such as the Internet. In a networking environment, program modules or portions thereof might be stored in association with the control server 102, the data store 104, or any of the remote computers 108. For example, various application programs may reside on the memory associated with any one or more of the remote computers 108. It will be appreciated by those of ordinary skill in the art that the network connections shown are exemplary and other means of establishing a communications link between the computers (e.g., control server 102 and remote computers 108) might be utilized.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 10, 13 – 17, and 19 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek et al., herein after Ofek (U.S. Publication Number 2012/0215560 A1) in view of Sillay et al, herein after Sillay (U.S. Publication Number 2014/0257047 A1).

Claim 1 (Currently Amended): Ofek teaches one or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device, facilitate a method of identifying members of a population who qualify for one or more health intervention programs, the method comprising: 
receiving one or more sets of patient population health data, the one or more sets of raw patient population health data received in a plurality of disparate formats 
automatically converting the one or more sets of raw patient population health data from the plurality of disparate formats to a standard format (paragraph 999 discloses converting all the data from multiple sources into a common set of standards based codes);
presenting on a user interface of a computing device associated with an end-user an indication of the one or more members of the population who qualify for the one or more health intervention programs (Figure 106B discloses a trigger evaluation in which a data event monitor triggers SmartWatch evaluation based on the new data that arrived; paragraph 445 discloses the SmartWatch subsystem is geared to identify a target population according to eligibility rules (qualify for one or more health interventions); paragraph 509 discloses SmartWatch (which interacts with a core platform for processing medical information, see paragraph 279) may support population discovery, where Smart Watch is able to automatically discover patients as 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
	automatically grouping the standardized one or more sets of raw patient population data into one or more high-level domain-specific constructs (paragraph 159 discloses the medical information system can differentiate stored data into multiple groups of data, each group having different privacy or security attributes used to control the distribution or dissemination of data associated with that group; paragraph 160 discloses the aggregate data or information may be in computer-readable form such as a data structure stored within a computer’s memory or storage device, or it may be in human readable form such as a graph, chart, or table displayed on a display device or printed on paper; and, paragraph 175 discloses the processing or aggregating to form a specific cohort database may be performed by providing one or more graphs, reports or maps of individual with disease data for a group of individuals diagnosed with a disease, selected by geographic region, by age, gender, ethnicity or occupation, or by the stage of the disease);
storing the one or more high-level domain specific constructs in association with a distributed storage system (paragraph 167 discloses a secure computer server platform can provide storage of the received data in a file or database, and can use protocols such as HTTP and HTTPS to communicate with one or more wearable devices, mobile devices, or wireless or wired access devices; paragraph 204 discloses data available for exchange, query or hosted collaborative research can be stored in a and 
executing a first set of high-level clinical logic against the one or more high-level domain specific constructs to identify one or more members of the population who qualify for the one or more health intervention programs (paragraph 158 discloses selecting a subset of the data for further processing (identifying one or more members) based upon one or more criteria such as the age, gender, ethnicity, geographic location, disease status, treatment or treatments applied, service provider(s), services rendered, participation in a program, duration, and types of data stored; and paragraph 162 discloses a software application that can be executed on a computer such that a user can utilized the timeline to query the medical information system for information related to a person’s disease or disease status and compare the person’s own situation with the selected group or cohort).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Ofek to further include collecting and sharing of patient data utilizing mobile telecommunication apparatus, a health-linked database hierarchy, and a linked health data exchange network for access by patients, physicians, insurance companies, and medical researchers as taught by Sillay.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Ofek in this way to provide an improved system and method for collecting objective, and subjective, data in a medical environment of a person diagnosed with a disease (see: Sillay,  paragraph 22).

Claim 2 (Original): Ofek and Sillay teach the media of claim 1. Ofek teaches wherein the one or more sets of patient population health data are received from electronic medical record systems associated with one or more healthcare facilities (paragraphs 262 – 263 disclose EMR systems which serve as data providers, or sources for an HIE (Health Information Exchange), also receive clinical data information from other sources (i.e. lab system)), such that the results are sent by the lab and may be received by EMR’s and HIE’s). 

Claim 3 (Original): Ofek and Sillay teach the media of claim 2. Ofek teaches wherein the one or more sets of patient population health data are received in disparate formats (paragraphs 262 – 263 disclose EMR systems which serve as data providers, or sources for an HIE (Health Information Exchange), also receive clinical data information from other sources (i.e. lab system)), such that the results are sent by the lab and may be received by EMR’s and HIE’s).

Claim 4 (Original): Ofek and Sillay teach the media of claim 1. Ofek teaches wherein prior to storing the one or more sets of population health data in association with the distributed storage system, the one or more sets of population health data are minimally processed using concept mapping and concept grouping (paragraph 98 discloses a legacy concept may be mapped to the ontology concept; paragraph 283 discloses mapping tools to help map proprietary vocabularies to stand vocabularies; paragraph 339 discloses mapping allowing a user to map between local concept codes and the vocabulary ontology)..  

Claim 5 (Original): Ofek and Sillay teach the media of claim 1. 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
wherein the first set of high-level clinical logic is a declarative language such that high-level concepts are utilized to describe a subset of patient population health data within the one or more sets of patient population health data that is of interest (paragraph 158 discloses selecting a subset of the data for further processing (identifying one or more members) based upon one or more criteria such as the age, gender, ethnicity, geographic location, disease status, treatment or treatments applied, service provider(s), services rendered, participation in a program, duration, and types of data stored; and paragraph 162 discloses a software application that can be executed on a computer such that a user can utilized the timeline to query the medical information system for information related to a person’s disease or disease status and compare the person’s own situation with the selected group or cohort).
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 6 (Original): Ofek and Sillay teach the media of claim 5. Ofek teaches wherein the first set of high-level clinical logic is healthcare-domain specific (paragraph 34 discloses Health Information Exchange (HIE), which is defined as the mobilization of healthcare information electronically across organizations within a region, community, or hospital system and provides the capability to move clinical information among disparate health care information systems).  

Claim 7 (Original): Ofek and Sillay teach the media of claim 5. 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
wherein execution of the first set of high-level clinical logic is independent of the underlying data format associated with the one or more sets of patient population health data (paragraph 162 discloses a software application that can be executed on a computer such that a user can utilized the timeline to query the medical information system for information related to a person’s disease or disease status and compare the person’s own situation with the selected group or cohort).  
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 8 (Original): Ofek and Sillay teach the media of claim 1. 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
wherein the first set of high-level clinical logic is further utilized to render a visual representation of the high-level clinical logic on a user interface (paragraph 160 discloses the aggregate data or information may be in computer-readable form such as a data structure stored within a computer’s memory or storage device, or it may be in human readable form such as a graph, chart, or table displayed on a display device or printed on paper).  
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 9 (Original): Ofek and Sillay teach the media of claim 8. 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
wherein the visual representation implicitly defines an audit trail (paragraph 195 discloses logs maintained by Client Interface devices, servers, and other computers and logging facilities implemented within these devices ensure the proper maintenance of audit trails to support detection of data or data rights misuse and verification that appropriate access rights were granted).  
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 10 (Original): Ofek and Sillay teach the media of claim 1. 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
further comprising executing a second set of high- level clinical logic against the one or more sets of patient population health data to stratify the one or more members of the population based on degree of risk (paragraph 217 discloses an encounter report that is generated by a server or Client Interface Device that is a downloadable or printable progress report, which may include a summary with the reporting and or graphical display of metrics to provide a clear understanding of the individuals diagnosed with a disease progression with medical or surgical intervention.  The encounter report would contain aggregate data relevant to the cohort of those with similar encounters or based upon the reported data within the system to provide known reference cohort data. The data can show the individual based on cohort data the risk 
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 11 (Original): Ofek and Sillay teach the media of claim 10. Ofek teaches media further comprising executing a third set of high- level clinical logic against the one or more sets of patient population health data to monitor health data related to the one or more members of the population who qualify for the one or more health intervention programs (paragraph 49 discloses ActiveMember which represents a member of the population currently being monitored; paragraph 94 discloses monitoring a population of patients including determining if they need to be evaluated, evaluating them to generate at least one evaluation result, and responding to the evaluation result).  

Claim 12 (Currently Amended): Ofek teaches a computer-implemented system for processing and updating population health data, the system comprising: 
a runtime engine (paragraph 597 discloses a knowledge framework (KFW) business-Object-Model in which the runtime KFW evaluates patient data) comprising: 
a plurality of batch processing nodes (Figure 121 discloses Batch Manager Processing; paragraph 368 discloses a node refers to a software deployment component that provides some or all of the system functionality for an individual medical organization and may contain one or more physical servers) operable to: 
(1) receive one or more sets of patient population health data, the one or more sets of raw patient population health data received in a plurality of disparate formats  (paragraph 34 discloses Health Information Exchange (HIE), which is defined as the mobilization of healthcare information electronically across organizations within a region, community, or hospital system and provides the capability to move clinical information among disparate health care information systems; paragraph 108 discloses any suitable input device, such as but not limited to a sensor, may be used to generate or otherwise provide information received by the apparatus; paragraphs 262 – 263 disclose EMR systems which serve as data providers, or sources for an HIE (Health Information Exchange), also receive clinical data information from other sources (i.e. lab system)), such that the results are sent by the lab and may be received by EMR’s and HIE’s), 
(2) automatically convert the one or more sets of raw patient population health data from the plurality of disparate formats to a standard format (paragraph 999 discloses converting all the data from multiple sources into a common set of standards based codes);
presenting on a user interface of a computing device associated with an end-user an indication of the one or more members of the population who qualify for the one or more health intervention programs (Figure 106B discloses a trigger evaluation in which a data event monitor triggers SmartWatch evaluation based on the new data that arrived; paragraph 445 discloses the SmartWatch subsystem is geared to identify a target population according to eligibility rules (qualify for one or more health interventions); paragraph 509 discloses SmartWatch (which interacts with a core 
a plurality of incremental processing nodes (paragraph 368 discloses a node refers to a software deployment component that provides some or all of the system functionality for an individual medical organization and may contain one or more physical servers) operable to:
(1)) receive updates to the one or more sets of patient population health data (Figure 159C discloses updating population health (new measure, updated measure); paragraph 265 discloses “new acts since last seen” based on the time stamp of the clinical act), and 
(2) execute the high-level clinical logic against the updates to identify a second set of members of the population who qualify for the one or more health intervention programs (paragraph 66 discloses an apparatus for receiving a second population of healthcare information items).  
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
	automatically group the standardized one or more sets of raw patient population data into one or more high-level domain-specific constructs (paragraph 159 discloses the medical information system can differentiate stored data into multiple groups of data, each group having different privacy or security attributes used to control the distribution or dissemination of data associated with that group; paragraph 160 discloses the aggregate data or information may be in computer-readable form such as 
store the one or more high-level domain specific constructs in association with a distributed storage system (paragraph 167 discloses a secure computer server platform can provide storage of the received data in a file or database, and can use protocols such as HTTP and HTTPS to communicate with one or more wearable devices, mobile devices, or wireless or wired access devices; paragraph 204 discloses data available for exchange, query or hosted collaborative research can be stored in a server or computer or computer system in either memory or persistent storage such as a hard disk drive, a network attached storage device, or a solid state drive); and 
execute a high-level clinical logic against the one or more high-level domain specific constructs to identify one or more members of the population who qualify for the one or more health intervention programs (paragraph 158 discloses selecting a subset of the data for further processing (identifying one or more members) based upon one or more criteria such as the age, gender, ethnicity, geographic location, disease status, treatment or treatments applied, service provider(s), services rendered, participation in a program, duration, and types of data stored; and paragraph 162 discloses a software application that can be executed on a computer such that a user can utilized the 
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 13 (Original): Ofek and Sillay teach the system of claim 12. Ofek teaches a system wherein the one or more sets of patient population health data and the updates to the one or more sets of patient population health data are received from healthcare facilities located remote to the plurality of processing nodes and the plurality of incremental processing nodes (paragraph 100 discloses the term processor includes a single processing unit or a plurality of distributed or remote units; paragraphs 262 – 263 disclose EMR systems which serve as data providers, or sources for an HIE (Health Information Exchange), also receive clinical data information from other sources (i.e. lab system)), such that the results are sent by the lab and may be received by EMR’s and HIE’s; paragraph 368 discloses a node refers to a software deployment component that provides some or all of the system functionality for an individual medical organization and may contain one or more physical servers).  

Claim 14 (Original): Ofek and Sillay teach the system of claim 12. Ofek teaches a system wherein the distributed storage system is physically located in association with the plurality of batch processing nodes (paragraph 190 teaches data can be stored on one or more intangible computer readable media stored at one or 

Claim 15 (Original): Ofek and Sillay teach the system of claim 12. Ofek teaches a system wherein the updates to the one or more sets of patient population health data are received in real time (paragraph 370 discloses sharing real-time information; paragraph 505 discloses medical records may be gathered for specified groups of patients (population), providing proactive messages based on the records collected, and Smart Watch may provide an ability to analyze the information in near real-time; paragraph 746 discloses the Event Collection service is operative to receive data in real-time).
  
Claim 16 (Original): Ofek and Sillay teach the system of claim 12. Ofek teaches a system wherein a memory cache is associated with each incremental processing node of the plurality of incremental processing nodes (paragraph 102 discloses machine readable memory containing or otherwise storing a program of instructions, which, when executed by a machine implements some or all of the steps of the invention; paragraph 368 discloses a node refers to a software deployment component that provides some or all of the system functionality for an individual medical organization and may contain one or more physical servers).

Claim 17 (Original): Ofek and Sillay teach the system of claim 16. 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:

The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 18 (Currently Amended): Ofek teaches one or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device, facilitate of method of managing population health, the method comprising: 
receiving one or more sets of patient population health data from one or more electronic medical record systems (paragraph 34 discloses Health Information Exchange (HIE), which is defined as the mobilization of healthcare information electronically across organizations within a region, community, or hospital system and provides the capability to move clinical information among disparate health care information systems; paragraph 108 discloses any suitable input device, such as but not limited to a sensor, may be used to generate or otherwise provide information received by the apparatus; paragraphs 262 – 263 disclose EMR systems which serve as data providers, or sources for an HIE (Health Information Exchange), also receive clinical 
receiving one or more sets of updated patient population health data from the one or more electronic medical record systems (paragraph 100 discloses the term processor includes a single processing unit or a plurality of distributed or remote units; paragraphs 262 – 263 disclose EMR systems which serve as data providers, or sources for an HIE (Health Information Exchange), also receive clinical data information from other sources (i.e. lab system)), such that the results are sent by the lab and may be received by EMR’s and HIE’s). 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
storing the one or more sets of patient population health data in association with a distributed storage system (paragraph 167 discloses a secure computer server platform can provide storage of the received data in a file or database, and can use protocols such as HTTP and HTTPS to communicate with one or more wearable devices, mobile devices, or wireless or wired access devices; paragraph 204 discloses data available for exchange, query or hosted collaborative research can be stored in a server or computer or computer system in either memory or persistent storage such as a hard disk drive, a network attached storage device, or a solid state drive);   
executing a high-level clinical logic against the one or more sets of patient population health data and the one or more sets of updated patient population health data to identify one or more members of the population at risk who qualify for one or more health intervention programs (paragraph 158 discloses selecting a subset of the data for further processing (identifying one or more members) based upon one or more 
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Claim 19 (Original): Ofek and Sillay teach the media of claim 18. Ofek teaches wherein the one or more electronic medical record systems are associated with one or more healthcare facilities (paragraphs 262 – 263 disclose EMR systems which serve as data providers, or sources for an HIE (Health Information Exchange), also receive clinical data information from other sources (i.e. lab system)), such that the results are sent by the lab and may be received by EMR’s and HIE’s). 

Claim 20 (Original): Ofek and Sillay teach the media of claim 18. 
Ofek fails to explicitly teach the following limitations met by Sillay as cited:
wherein the one or more electronic medical record systems store the one or more sets of patient population health data in disparate formats (paragraph 160 discloses the aggregate data or information may be in computer-readable form such as a data structure stored within a computer’s memory or storage device, or it may be in 
The motivation to combine the teachings of Ofek and Sillay is discussed in the rejection of claim 1, and incorporated herein.  

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Rejections based on 35 USC § 101
The Applicant argues the claims do not fall into the grouping of Mental Processes because presenting an indication of the members of the population who qualify for the health intervention programs on a user interface of a computing device cannot be performed in the human mind.  The Examiner respectfully disagrees.  The Examiner respectfully submits that the PEG (Patent Eligibility Guidelines) of January 2019 recite that the test is not that they ARE performed in the mind, but that they CAN be practically performed in the mind or even with a pen and paper. Claim 1 of the present claims recite identifying members of a population who qualify for one or more health intervention programs, the method comprising: receiving one or more sets of patient population health data, the one or more sets of raw patient population health data received in a plurality of different formats; converting the one or more sets of raw patient data from the plurality of disparate formats to a standard format and grouping the standardized one or more sets of raw patient population health data into one or more 
The claims are abstract but for the inclusion of the additional elements including a “One or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device”, “automatically”, “storing the one or more sets of patient population health data in association with a distributed storage system”, “electronic medical record systems”, “user interface”, “runtime engine”, “batch processing nodes”, and “incremental processing nodes” are additional elements that are recited at a high level of generality (e.g., the ““One or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device” performs no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).  The combination of these additional elements is 
Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  

The Applicant argues independent claims 1, 12, and 18 recite features similar to Example 42 of the Subject Matter Eligibility examples.  The Examiner respectfully disagrees.  Example 42 recites “A method comprising: a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated information into the standardized format; d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and 	f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate 

Rejections based on 35 USC § 103
The Applicant argues Ofek fails to teach or suggest, at least “receiving one or more sets of patient population health data, the one or more sets of raw patient population data received in a plurality of disparate formats”.  The Examiner respectfully disagrees.  The Examiner submits Ofek discloses Health Information Exchange (HIE), which is defined as the mobilization of healthcare information electronically across organizations within a region, community, or hospital system and provides the capability to move clinical information among disparate health care information systems (paragraph 34), indicating sending and receiving disparate health care information.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues Ofek fails to teach or suggest, at least “automatically converting the one or more sets of raw patient population health data from the plurality of disparate formats to a standard format and automatically grouping the standardized one or more sets of raw patient population health data into one or more high-level domain-specific constructs”.  The Examiner respectfully disagrees.  The Examiner submits the Applicant argues the newly amended limitations of the claims, which have been addressed in the above Office Action.  As such, the Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626